1
2
3
4
5
6
7
                                                                  JS-6
8
9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     SOUTHWEST REGIONAL COUNCIL OF ) Case No. 2:14-CV-02762 JVS (JCx)
12   CARPENTERS, an unincorporated    )
     association,                     ) JUDGMENT
13                                    )
                         Plaintiff,   ) Honorable James V. Selna
14                                    )
                   v.                 )
15                                    )
     MICHAEL McCARRON, an individual, )
16                                    )
                         Defendant.   )
17                                    )
                                      )
18                                    )
     AND RELATED COUNTERCLAIMS        ) Pretrial Conf.:  Not Set
19   AND THIRD-PARTY CLAIM.           ) Trial Date:      Not Set
                                      )
20
21
22
23
24
25
26
27
28

     [PROPOSED] JUDGMENT                              CASE NO. 2:14-CV-02762 JVS (JCx)
1          For the reasons so stated in its orders:
2          (1)    The Court hereby enters judgment as to liability in favor of Plaintiff
3    Southwest Regional Council of Carpenters against Defendant Michael McCarron, also
4    known as William Michael McCarron, on its sole remaining claim under Section 501(a)
5    of the Labor Management Reporting and Disclosure Act (29 U.S.C. § 501(a)).
6          (2)    The Court hereby enters judgment in favor of Counterdefendant Southwest
7    Regional Council of Carpenters against Counterclaimant Michael McCarron, also known
8    as William Michael McCarron, on all counterclaims. Counterclaimant shall take nothing.
9          (3)    The Court hereby enters judgment in favor of Third-Party Defendant
10   DeCarlo & Shanley, A Professional Corporation against Third-Party Plaintiff Michael
11   McCarron, also known as William Michael McCarron, on all third-party claims. Third-
12   Party Plaintiff shall take nothing.
13         (4)    This certified final judgment ends all claims, counterclaims, and third-party
14   claims among the Southwest Regional Council of Carpenters, DeCarlo & Shanley, A
15   Professional Corporation, and Michael McCarron, also known as William Michael
16   McCarron.
17         IT IS SO ORDERED.
18
     DATED: November 28, 2018
19                                           Hon. James V. Selna
                                             United States District Judge
20
21
22
23
24
25
26
27
28

     [PROPOSED] JUDGMENT                              1             CASE NO. 2:14-CV-02762 JVS (JCx)
